DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter

This communication is in response to applicant’s response to a Non-Final Office Action submitted on December 23, 2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 07, 2022 is being considered by the examiner. 

Terminal Disclaimers Accepted/Approved
The Electronic Terminal Disclaimers filed on December 23, 2021 disclaiming the terminal portion/s of any patent granted on this application which would extend beyond the expiration dates of U.S. Patent No. 10,134,267 B2, U.S. Patent No. 10,380,884 B2 and U.S. Patent No. 10,699,557 B2 have been accepted. The terminal disclaimers have been recorded. 

Reason for Allowance

Claims 1-20 are allowable.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in dependent claim 1, comprising limitations: receive reflected electromagnetic radiation from the area, wherein the reflected electromagnetic radiation includes the electromagnetic radiation being reflected from a retro-reflective material of an article from a plurality of positions of the article at a plurality of times; and generate data indicative of the plurality of positions at the plurality of times based on receiving the reflected electromagnetic radiation; and a controller comprising one or more processors and one or more tangible, non- transitory, computer-readable media storing instructions that, when executed by the one or more processors, cause the one or more processors to: analyze the data and determine whether the plurality of positions at the plurality of times correlate to a stored gesture; and output a control signal to actuate an effect in response to determining that the plurality of positions at the plurality of times correlate to the stored gesture, i.e. in the particular manner it is claimed in the context of the whole claim is not disclosed, taught or suggested in the prior art(s).

As to claim 12, no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in dependent claim 12, comprising limitations: receiving reflected electromagnetic radiation at a sensing device from a plurality of positions within the area at a plurality of times within a predetermined timeframe, the reflected electromagnetic radiation including the electromagnetic radiation being reflected from a retro- reflective material; generating data, via the sensing device, based on the reflected 

As to claim 17, no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in dependent claim 17, comprising limitations: receive reflected electromagnetic radiation from the area, wherein the reflected electromagnetic radiation comprises the electromagnetic radiation reflected from a retro-reflective material of an article from a plurality of positions at a plurality of times, wherein the sensing device is configured to generate data indicative of the plurality of positions and the plurality of times based on receiving the reflected electromagnetic radiation; an effect device configured to generate a first effect, a second effect, or both; and a controller comprising one or more processors and one or more tangible, non- transitory, computer-readable media storing instructions that, when executed by the one or more processors, cause the one or more processors to: temporally segment the data; determine a portion of the temporally segmented data; determine whether the portion of the temporally segmented data corresponds to at least one gesture of a plurality of stored gestures; and output a control signal to actuate the effect device to generate the first effect, the second effect, 

As to claims 2-11, 13-16 and 18-20 directly/indirectly depend from allowed claims 1, 12, 17 and therefore are allowed for the same reason/s.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following cited arts are to show the state of art.

U.S. Publication No. 2003/0090593 A1 of Xiong, discloses a system, comprising: a computer including a processor and a memory; a sequence of frames stored in the memory; a program stored in the memory of the computer, wherein the program is executed by the processor of the computer to: identify one or more features in a first frame in the sequence of frames; calculate tracked positions for one or more features in each other frame in the sequence of frames based on the features in the first 

U.S. Publication No. 2005/0271280 A1 of Farmer et al, discloses a classification system comprising: a vector subsystem, including a sensor image and a feature vector, wherein said vector subsystem provides for generating said feature vector from said sensor image; and a determination subsystem, including a classification, a first confidence metric, and a historical characteristic, wherein said determination subsystem provides for generating said classification from said feature vector, said first confidence metric, and said historical characteristic.

U.S. Publication No. 2009/0296991 A1 of Anzola, discloses an apparatus configured to facilitate user gesture-based input comprising: an optical sensor configured to capture image data, within the visual spectrum; a plurality of infrared sensors configured to capture positional information regarding gestures made by a user; a processor configured to: receive the image data captured by the optical sensor and the positional information captured by the plurality of infrared sensors, process the image data captured by the optical sensor, and determine, for each infrared sensor, a movement vector including coordinates that represents movement associated with the respective infrared sensor; and wherein the apparatus is configured to provide signals 

U.S. Publication No. 2011/0260033 A1 of Steffensen et al, a method for optically communicating, from a user to a laser tracker, a command to control operation of the laser tracker with steps comprising: providing a rule of correspondence between each of a plurality of commands and each of a plurality of spatial patterns; selecting by the user a first command from among the plurality of commands; moving by the user, between a first time and a second time, a retroreflector in a first spatial pattern from among the plurality of spatial patterns, wherein the first spatial pattern corresponds to the first command; projecting a first light from the laser tracker to the retroreflector; reflecting a second light from the retroreflector, the second light being a portion of the first light; obtaining first sensed data by sensing a third light, the third light being a portion of the second light, wherein the first sensed data is obtained by the laser tracker between the first time and the second time; determining the first command based at least in part on processing the first sensed data according to the rule of correspondence; and executing the first command with the laser tracker.

U.S. Patent No. 6,031,519 to O'Brien, discloses a method of inputting commands into a computer by a user comprising the steps of: detecting the movement and location of a physical command object directly relative to a displayed hologram; processing the detected location of the physical command object directly relative to its 

U.S. Patent No. 6,796,908 to Weston, discloses an interactive amusement ride comprising two or more multi-passenger ride vehicles sized, configured and adapted to carry groups of ride participants along a defined ride path through two or more light-controlled rooms, at least one of said ride vehicles being configured with an on-board interactive effects console operable by one or more of said ride participants, said interactive ettects console being disposed on-board of said at least one ride vehicle generally within operable communications range and/or within reaching range of said one or more ride participants while riding said at least one ride vehicle, and wherein said at least one ride vehicle further comprises two or more occupant seats for safely seating a corresponding number of ride participants, said two or more occupant seats being oriented relative to said at least one ride vehicle and to each other occupant seat such that ride participants riding on said at least one ride vehicle generally face inward of the ride vehicle generally facing one another, and wherein said interactive effects console in said at least one ride vehicle is configured and adapted to selectably produce at least one on-board vehicle effect or console effect in response to an operating input from either: (i) one or more of said ride participants riding said at least one ride vehicle, (ii) one or more ride participants riding in a different ride vehicle, and/or (iii) one or more bystanders observing said at least one ride vehicle and/or waiting in line to ride said interactive amusement ride.
No. 8,698,743 B2 to Yabe et al, discloses a computer-implemented method, comprising: detecting a movement of a human appendage within images obtained by an imaging unit, the detecting comprising: identifying a first region within a current one of the images that includes at least a portion of the human appendage, the identification being based on a flesh color associated with the human appendage; identifying movement of an object within a second region of the current image; and detecting the movement of the human appendage within the images, when the first region corresponds to the second region; receiving an input of sound from a user; recognizing a type associated with the received sound; and generating, using a processor, an instruction to display an operation icon corresponding to a predetermined processing, based on the detected movement of the user human appendage and the type associated with the received sound input.

U.S. Patent No. 8,773,512 B1 to Rafii, discloses a handholdable remote control device to enable at least one user interaction, made in a three-dimensional hover zone, with an appliance, said interaction creating a detectable event useable by said appliance, where at least a portion of said user is representable by at least one three dimensional landmark, the handholdable remote control device including: an acquisition system comprising at least a first two-dimensional camera having a first FOV and a first resolution, and a second two-dimensional camera having a second FOV and a second resolution, said first and second camera disposed on said remote control device such an intersection of said first FOV and second FOV defines said three-dimensional hover zone, said acquisition system acquiring at least a number N of data points of two-

U.S. Patent No. 9,176,608 B1 to Baldwin et al, discloses a computing device, comprising: at least one device processor; at least one image capture element; at least one gesture sensor, the gesture sensor having a lower resolution than the at least one image capture element; and a memory device including instructions operable to be executed by the processor to perform a set of actions, enabling the computing device to: capture first image information at a first resolution and a first frame rate using a subset of a set of pixels of the gesture sensor, wherein the set of pixels includes a plurality of pairs of pixels, each pair of pixels including a first pixel to be exposed to incident light and a second pixel to be shielded from the incident light and for storing charge received from the first pixel exposed to the incident light; analyze, using a processor of the gesture sensor, the first image information to detect motion near the computing device by determining that a difference between (a) a first ratio of (i) a first group of pixels, of a first image of the first image information, located substantially in a first region of the gesture sensor, and (ii) a second group of pixels, of the first image, located substantially in a second region of the gesture sensor, and (b) a second ratio of (i) a third group of pixels, of a second image of the first image information, located substantially in the first region, and (ii) a fourth group of pixels, of the second image, located substantially in the second region, exceeds a predetermined threshold, wherein the first region and the second region are opposing edges of the gesture sensor; capture second image information at a second resolution and a second frame rate using 

U.S. Patent No. 9,536,163 B2 to Veeser et al, discloses an object position and orientation detection system comprising: an object, at least part of which comprises a patterned marker having a detectable pattern; imaging means adapted to create one or more two dimensional images of the object; image processing means comprising software which models the imaging means and the object in three dimensions, and which artificially generates a two dimensional image representing a projected image of the modelled three dimensional object, including the patterned marker, on a sensor of the modeled imaging means for any position and orientation of the object in three dimensions in the field of the imaging means; and the image processing means adapted to calculate the position and orientation of the object in three dimensions by matching in real time the pattern in at least one of the two dimensional images of the object with the pattern in the artificially generated two dimensional pattern image; wherein the object comprises a computer input device, and the pattern as viewed by the imaging means changes from one geometric entity to another dependent on the orientation of the patterned marker relative to the imaging means; wherein matching the pattern 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISAY YACOB whose telephone number is (571)272-8562. The examiner can normally be reached Monday - Friday 10:30-07:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 







	/SISAY YACOB/						February 12, 2022           Primary Examiner, Art Unit 2685